ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
In the ¶0001 of page 1 of the specification field on 3/4/2020, “The present PCT application claims priority to U.S. Provisional Pat. App. Ser. No. 61/371168, filed 5 August 2010” should read “The current application is a continuation of a U.S. Patent NO. 13/814,466 filed on 28 June 2013 and Now US. Patent No. 10,617,557B2 issued on Apr. 14, 2020, which is a continuation of  PCT application PCT/US11/46817 field on 5 Aug, 2011 which claims priority to U.S. Provisional Pat. App. Ser. No. 61/371168, filed 5 August 2010”.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Some terminologies in claims were not found in specification such as:
In line 10 of claim 75, “a non-permeable housing having a substantially fixed reservoir” was not found in the specification. 
In lines 13-15 of claim 75, “a proximal cap portion …comprising a retention structure and a penetrable, non-permeable barrier” was not found in a portion of specification which discuss the embodiment of  Fig. 5. It seems that the claims are directed to Fig. 5 (two chambers, narrow portion, etc.). However, the specification shows that a retention 120 in Fig. 1 (see ¶00217 of the current specification filed on 3/4/2020, and in ¶0317 discloses a cap (embodiment of  Fig. 6)  and in ¶0325 discloses a pentratable barrier (embodiment of Fig. 7)).
The applicant is asked to use the terminologies as in the specification and show a single embodiment which disclose all the claimed elements. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 75-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,617,557B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 75 of the current application discloses an apparatus to treat an eye (claim 1), comprising a first therapeutic device (a first chamber, claim 1), a second therapeutic device (a second chamber, claim 1), a non-permeable housing (claim 1), a proximal cap portion (claim 1), and a narrow portion (claim 1).
Also, the limitation of claim 76 is disclosed in the patent (claim 2), claim 77 (claim 7), claim 78 (claim 8), claim 79 (claim 9), claim 80 (claim 10), claim 81 (claim 11), claim 82 (claim 12), claim 83 (claim 15), and claim 84 (claim 14), 
 Note this is a non-obviousness double patenting, and claim 1 of the patent claims a barrier between the first and second chamber. The current claim 75 discloses two chambers, so it is understood to be separated with a barrier (wall of the chamber).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75 recites the limitation "when the device is implanted in the eye" in line 12.  There is insufficient antecedent basis for the limitation “the device” in the claim and it is not clear if this is referring to the “apparatus” as indicated in line 1 or the first or second therapeutic devices as indicated in line 3 and line 6. The examiner will interpret the limitation as “the apparatus”. Also, the term “the device” is repeated in line 17 and is similarly indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 75-77, 82-89 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonzalez-Zugasti et al. (US. 20110301555A1) (“Gonzalez-Zugasti”) in view of  Weiner et al. (US. 5,466,233) (“Weiner”).
Re Claim 75, Gonzalez-Zugasti discloses an apparatus (Fig. 4) to treat an eye having a sclera and a vitreous humor (Figs. 4-5, Fig. 7, abstract, ¶0020), the apparatus comprising a first therapeutic device (right middle channel 50, between septum 60s, Fig. 7, Annotated Fig. 7 of Gonzalez-Zugasti) comprising a first container capable to couple to the sclera and hold a first therapeutic agent (¶0032 the agent can be any one of the indicated in this paragraph, the device is capable to be couple to the sclera as the 50 can hold different drug see ¶0061), the first container capable to release first therapeutic amounts of the first therapeutic agent into the vitreous humor for a first extended time (¶0022); and a second therapeutic device (left middle channel 50, Fig. 7) comprising a second container (Fig. 7) capable to couple to the sclera and hold a second therapeutic agent (¶0032 the agent can be any one of the indicated in this paragraph, the device is capable to be couple to the sclera as the 50 can hold different drug see ¶0061), the second container is capable to release second therapeutic amounts of the second therapeutic agent into the vitreous humor for a second extended time (¶0022), wherein the first container and the second container each comprise a non-permeable housing having a substantially fixed reservoir volume during implantation and use (30 as in Fig. 1, the polyimide tube can be used in Fig. 7 or ¶0074 which drug is inside the septum 60s which are not porous matrix, ¶0033), a proximal cap portion (10, see the annotated Fig. 7 of Gonzalez-Zugasti) coupled near a proximal end region of the housing (see the annotated Fig. 7 of Gonzalez-Zugasti); and a narrow portion adjacent the proximal cap portion( see the annotated Fig. 7 of Gonzalez-Zugasti), and wherein the first therapeutic device further comprises a first chamber located within the reservoir volume (right middle chamber is 50 between septum 60s) and configured to hold the first therapeutic agent (¶0022), the first chamber defining an opening at a distal end region of the first chamber (lower opening of 50 wherein  the porous matrix in lower side of 10 that cover the right middle 50, ¶0029), a first rigid, porous structure positioned within the opening at the distal end region of the first chamber ( Fig. 9, ¶0029), the first porous structure comprised of sintered material (Fig. 9, ¶0029), wherein the second therapeutic device comprises a second chamber located within the reservoir volume (left middle chamber is 50 between septum 60s) and configured to hold a second therapeutic agent, the second chamber defining an opening at a distal end region of the second chamber (lower opening of 50 wherein  the porous matrix in lower side of 10 that cover the left middle 50, ¶0029), a second rigid, porous structure positioned within the opening at the distal end region of the second chamber (wherein  the porous matrix in lower side of 10 that cover the left middle 50, ¶0029), the second porous structure comprised of sintered material ( Fig. 9, ¶0029), and further it disclose that a narrow portion between the top as indicated in the arrow 10 and  lower cone shape end portion (Figs. 4-7, Annotated Fig. 7 of Gonzalez-Zugasti), and further discloses that the device can be reliable (¶0060),  

    PNG
    media_image1.png
    460
    460
    media_image1.png
    Greyscale

Annotated Fig. 7 of Gonzalez-Zugasti
but it fails to specifically disclose wherein the reservoir volume is sized to extend through a sclera into a vitreous humor when the device is implanted in the eye; the proximal cap portion is adapted to be positioned outside the sclera when the device is implanted in the eye, the cap portion comprising a retention structure and a penetrable, non-permeable barrier; and the narrow portion having a cross- sectional shape defined along a plane perpendicular to a longitudinal axis of the device, wherein the cross-sectional shape of the narrow portion comprises a first cross-sectional dimension and a second cross-sectional dimension, such that the first cross-sectional dimension is greater than the second cross-sectional dimension so as to form an elongated profile, and wherein at least one of the first chamber and the second chamber is refillable.  
However, Weiner discloses an apparatus (Fig. 1) to treat an eye having a sclera and a vitreous humor (Fig. 1, Fig. 14, abstract), and wherein the reservoir volume is sized to extend through a sclera into a vitreous humor when the device is implanted in the eye (abstract); a proximal cap portion (16) coupled near a proximal end region of the housing (38, 12, Fig. 1) and adapted to be positioned outside the sclera when the device is implanted in the eye (Fig. 14), the cap portion comprising a retention structure and a penetrable, non-permeable barrier (36); and a narrow portion adjacent the proximal cap portion (narrow portion close to 62, from 36 to 16, Fig. 1a, Fig. 5), the narrow portion having a cross- sectional shape defined along a plane perpendicular to a longitudinal axis of the device (Annotated Fig. 1 of Weiner), wherein the cross-sectional shape of the narrow portion comprises a first cross-sectional dimension (close to 36, Fig. 5) and a second cross-sectional dimension (close to 62), such that the first cross-sectional dimension is greater than the second cross-sectional dimension so as to form an elongated profile (Fig. 5), and wherein at least one of the first chamber and the second chamber is refillable (the chamber can be refilled from septum 68, Col. 7, lines 57-66).

    PNG
    media_image2.png
    428
    403
    media_image2.png
    Greyscale

Annotated Fig. 1 of Weiner
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the proximal cap portion of each of the first container and the second container Gonzalez-Zugasti to include the proximal cap portion adapted to be positioned outside the sclera when the device is implanted in the eye, the cap portion comprising a retention structure and a penetrable, non-permeable barrier as taught by Weiner for the purpose of anchoring the apparatus to the eye and easily removing the apparatus when desired (Weiner, abstract, wherein the cap portions 10 of Gonzalez-Zugasti is modified with the cap of Weiner). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each of the first container and the second container Gonzalez-Zugasti so that the reservoir volume is sized to extend through a sclera into a vitreous humor when the device is implanted in the eye and wherein at least one of the first chamber and the second chamber is refillable as taught by Weiner for the purpose of possibility of refilling different drug in the chambers as desired (Weiner, abstract). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified narrow portions of each of the first container and the second container Gonzalez-Zugasti so that the narrow portion having a cross-sectional shape defined along a plane perpendicular to a longitudinal axis of the device, wherein the cross-sectional shape of the narrow portion comprises a first cross-sectional dimension and a second cross-sectional dimension, such that the first cross-sectional dimension is greater than the second cross-sectional dimension so as to form an elongated profile as taught by Weiner for the purpose of anchoring the apparatus to the eye while avoiding the damage to the eye upon insertion and removing the apparatus (Weiner, abstract, Col. 6, lines 1-11). 
Re Claim 76, the modified Gonzalez-Zugasti discloses wherein the first chamber has a first volume (Annotated Fig. 7 of Gonzalez-Zugasti) and the first rigid, porous structure (structure that cover the lower opening of the first chamber) has a first release rate index and a first porosity so as to release the first therapeutic agent in the first therapeutic amounts into the vitreous humor from the first therapeutic device for the first extended period of time when the first therapeutic device is implanted in the eye (¶0022, Gonzalez-Zugasti and Weiner discloses release the drugs to the humor), and wherein the second chamber (Annotated Fig. 7 of Gonzalez-Zugasti) has a second volume and the second rigid, porous structure (structure that cover the lower opening of the second chamber) has a second release rate index so as to release the second therapeutic agent in the second therapeutic amounts into the vitreous humor from the second therapeutic device for the second extended period of time when the second therapeutic device is implanted in the eye (¶0022 and wherein the chambers can be filled with two different drugs see ¶0061 and the Weiner discloses release the drugs to the humor).  
Re Claim 77, the modified Gonzalez-Zugasti discloses wherein the first therapeutic agent comprises an antineoplastic agent (non-steroidal agent ¶0065) and the second therapeutic agent comprises an anti-inflammatory agent (Gonzalez-Zugasti, ¶0065).
Re Claim 82, the modified Gonzalez-Zugasti discloses wherein the cap portion is adapted to receive an injection of at least the first therapeutic agent into the first chamber (Weiner Col. 7, lines 57-66, Gonzalez-Zugasti, ¶0060).  
Re Claim 83, the modified Gonzalez-Zugasti discloses wherein the narrow portion is sized to fit an incision extending along the pars plana, and the elongated profile is a lentoid, oval, or ellipse (Weiner Fig. 14, Fig. 7, wherein the circle is special oval shape). 
Re Claim 84, the modified Gonzalez-Zugasti fails to disclose wherein the cross-sectional shape of the narrow portion is defined at a widest location of the narrow portion by a first long width and a cross-sectional shape of the non-permeable housing is defined at a widest location of the non-permeable housing by a second long width such that the second long width of the non-permeable housing is greater than the first long width of the narrow portion.  
 However, Weiner discloses an apparatus (Fig. 5) to treat an eye having a sclera and a vitreous humor (Fig. 5, Fig. 14, abstract), and wherein the cross-sectional shape of the narrow portion is defined at a widest location of the narrow portion by a first long width (close to 36) and a cross-sectional shape of the non-permeable housing (14a) is defined at a widest location of the non-permeable housing by a second long width such that the second long width of the non-permeable housing is greater than the first long width of the narrow portion (Fig. 5, close to 56, Col. 6, lines 1-11).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus of Gonzalez-Zugasti so that the cross-sectional shape of the narrow portion is defined at a widest location of the narrow portion by a first long width and a cross-sectional shape of the non-permeable housing is defined at a widest location of the non-permeable housing by a second long width such that the second long width of the non-permeable housing is greater than the first long width of the narrow portion as taught by Weiner for the purpose of anchoring the device to the eye and avoiding the damage to the eye upon insertion and removing the apparatus (Weiner, abstract, Col. 6, lines 1-11).  
Re Claim 85, the modified Gonzalez-Zugasti discloses a method of treating an eye having a sclera and a vitreous humor using the apparatus of claim 75 (see the rejection of claim 75), the method comprising: delivering the first therapeutic amounts of the first therapeutic agent to the vitreous humor of the eye (Gonzalez-Zugasti, ¶0022, ¶0061), the first therapeutic agent effective for the first extended time; and delivering the second therapeutic amounts of the second therapeutic agent, the second therapeutic agent effective for the second extended time (Gonzalez-Zugasti, ¶0022, ¶0061).  
Re Claim 86, the modified Gonzalez-Zugasti discloses wherein delivering the first therapeutic amount includes injecting the first therapeutic agent into the first chamber (Gonzalez-Zugasti, ¶0022, ¶0061), and delivering the second therapeutic amount includes injecting the second therapeutic agent into the second chamber (Gonzalez-Zugasti, ¶0022, ¶0061).  
Re Claim 87, the modified Gonzalez-Zugasti discloses coupling a first injector to the first chamber to deliver the first therapeutic agent into the first chamber (Gonzalez-Zugasti, the chamber can be refilled by a first injector, ¶0060), and coupling a second injector to the second chamber to deliver the second therapeutic agent into the second chamber (Gonzalez-Zugasti,  the chamber can be refilled by a second injector, ¶0060).  
Re Claim 88, the modified Gonzalez-Zugasti discloses implanting the first therapeutic device and the second therapeutic device in the eye (Gonzalez-Zugasti abstract, Weiner, Fig. 14).  
Re Claim 89, the modified Gonzalez-Zugasti discloses refilling the first chamber with the first therapeutic agent and refilling the second chamber with the second therapeutic agent (Gonzalez-Zugasti ¶0060, Weiner, Col. 7, lines 57-66).  
Claims 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonzalez-Zugasti in view of  Weiner and further in view of Varner et al. (US. 20020026176A1) (“Varner”).
Re Claim 78, Gonzalez-Zugasti in view of Weiner fails to disclose wherein the antineoplastic agent comprises a VEGF inhibitor and the anti-inflammatory agent comprises a non-steroidal anti-inflammatory agent. 
However, Varner disclose an apparatus (Fig. 1, Fig. 4c) a first chamber (one of tube inner lumen of 10a) located within the reservoir volume (2) and configured to hold a first therapeutic agent (0057), the first chamber defining an opening at a distal end region of the first chamber (16a); and a second chamber (second lumen of 10a) located within the reservoir volume and configured to hold a second therapeutic agent (¶0055, ¶0057) and the second chamber defining an opening at a distal end region of the second chamber (16a), wherein the housing comprises a barrier extending through the reservoir volume and the agent can be wherein the antineoplastic agent comprises a VEGF inhibitor and the anti-inflammatory agent comprises a non-steroidal anti-inflammatory agent and wherein the VEGF inhibitor is LUCENTIS and wherein the non-steroidal anti-inflammatory agent is a COX inhibitor (¶0072).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the agents of Gonzalez-Zugasti so that the antineoplastic agent comprises a VEGF inhibitor and the anti-inflammatory agent comprises a non-steroidal anti-inflammatory agent as taught by Varner for the purpose of treating the eye with variety of conditions (Varner, ¶0072).
Re Claim 79, Gonzalez-Zugasti in view of  Weiner fails to disclose wherein the VEGF inhibitor is LUCENTIS. 
However, Varner disclose an apparatus (Fig. 1, Fig. 4c) a first chamber (one of tube inner lumen of 10a) located within the reservoir volume (2) and configured to hold a first therapeutic agent (0057), the first chamber defining an opening at a distal end region of the first chamber (16a); and a second chamber (second lumen of 10a) located within the reservoir volume and configured to hold a second therapeutic agent (¶0055, ¶0057) and the second chamber defining an opening at a distal end region of the second chamber (16a), wherein the housing comprises a barrier extending through the reservoir volume and the agent can be wherein the antineoplastic agent comprises a VEGF inhibitor and the anti-inflammatory agent comprises a non-steroidal anti-inflammatory agent and wherein the VEGF inhibitor is LUCENTIS and wherein the non-steroidal anti-inflammatory agent is a COX inhibitor (¶0072).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the agents of Gonzalez-Zugasti so that the VEGF inhibitor is LUCENTIS as taught by Varner for the purpose of treating the eye with variety of conditions (Varner, ¶0072).
 Re Claim 80, Gonzalez-Zugasti in view of  Weiner fails to disclose wherein the non-steroidal anti-inflammatory agent is a COX inhibitor. 
However, Varner disclose an apparatus (Fig. 1, Fig. 4c) a first chamber (one of tube inner lumen of 10a) located within the reservoir volume (2) and configured to hold a first therapeutic agent (0057), the first chamber defining an opening at a distal end region of the first chamber (16a); and a second chamber (second lumen of 10a) located within the reservoir volume and configured to hold a second therapeutic agent (¶0055, ¶0057) and the second chamber defining an opening at a distal end region of the second chamber (16a), wherein the housing comprises a barrier extending through the reservoir volume and the agent can be wherein the antineoplastic agent comprises a VEGF inhibitor and the anti-inflammatory agent comprises a non-steroidal anti-inflammatory agent and wherein the VEGF inhibitor is LUCENTIS and wherein the non-steroidal anti-inflammatory agent is a COX inhibitor (¶0072).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the agents of Gonzalez-Zugasti so that the non-steroidal anti-inflammatory agent is a COX inhibitor as taught by Varner for the purpose of treating the eye with variety of conditions (Varner, ¶0072).
 Re Claim 81, Gonzalez-Zugasti in view of  Weiner fails to disclose wherein the COX inhibitor is a water insoluble COX inhibitor.  
However, Varner disclose an apparatus (Fig. 1, Fig. 4c) a first chamber (one of tube inner lumen of 10a) located within the reservoir volume (2) and configured to hold a first therapeutic agent (0057), the first chamber defining an opening at a distal end region of the first chamber (16a); and a second chamber (second lumen of 10a) located within the reservoir volume and configured to hold a second therapeutic agent (¶0055, ¶0057) and the second chamber defining an opening at a distal end region of the second chamber (16a), wherein the housing comprises a barrier extending through the reservoir volume and the agent can be wherein the antineoplastic agent comprises a VEGF inhibitor and the anti-inflammatory agent comprises a non-steroidal anti-inflammatory agent and wherein the VEGF inhibitor is LUCENTIS and wherein the non-steroidal anti-inflammatory agent is a COX inhibitor (¶0072).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the agents of Gonzalez-Zugasti so the COX inhibitor is a water insoluble COX inhibitor as taught by Varner for the purpose of treating the eye with variety of conditions (Varner, ¶0072).
Claims 90-94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner et al. (US. 5,466,233) (“Weiner”) in view of  Gonzalez-Zugasti et al. (US. 20110301555A1) (“Gonzalez-Zugasti”). 
Re Claim 90, Weiner discloses a method of treating an eye having a sclera and a vitreous humor (abstract, Figs. 4-5, 7, ¶0020 ), the method comprising: delivering a first therapeutic amount of a first therapeutic agent (agent inside the chamber 58) to the vitreous humor of the eye(abstract), the first therapeutic agent effective for a first extended time (abstract); wherein the first therapeutic amount is delivered to the vitreous humor through a therapeutic device implanted in the eye, the therapeutic device comprising: a non-permeable housing (58) having a substantially fixed reservoir volume during implantation and use (Fig. 1-5, Fig. 14), wherein the reservoir volume is sized to extend through a sclera into a vitreous humor (Fig. 14) when the device is implanted in the eye (Fig. 14); a proximal cap portion (16, section between 36 and 16) coupled near a proximal end region of the housing and adapted to be positioned outside the sclera when the device is implanted in the eye (Fig. 14), the cap portion comprising a retention structure (16) and a penetrable, non-permeable barrier (68, Fig. 14); a narrow portion adjacent the proximal cap portion (section between 36 to 16), the narrow portion having a cross- sectional shape defined along a plane perpendicular to a longitudinal axis of the device (annotated Fig. 1 of Weiner), a first chamber located within the reservoir volume (space in 54) and configured to hold the first therapeutic agent (abstract), the first chamber defining an opening at a distal end region of the first chamber, a first rigid, porous structure positioned within the opening at the distal end region of the first chamber, the first porous structure comprised of sintered material (matrix, Col. 8, lines 42-46), but it fails to disclose delivering a second therapeutic amount of a second therapeutic agent, the second therapeutic agent effective for a second extended time.
However, Gonzalez-Zugasti discloses an apparatus (Fig. 4) to treat an eye having a sclera and a vitreous humor (Figs. 4-5, Fig. 7, abstract, ¶0020), the apparatus comprising: a first therapeutic device  (right middle channel  50, between septum 60s, Fig. 7, Annotated Fig. 7 of Gonzalez-Zugasti) comprising a first container capable to couple to the sclera and hold a first therapeutic agent (¶0032 the agent can be any one of the indicated in this paragraph, the device is capable to be couple to the sclera as the 50 can hold different drug see ¶0061), the first container capable to release first therapeutic amounts of the first therapeutic agent into the vitreous humor for a first extended time (¶0022); and a second therapeutic device (left middle channel 50, Fig. 7) comprising a second container (Fig. 7) capable to couple to the sclera and hold a second therapeutic agent (¶0032 the agent can be any one of the indicated in this paragraph, the device is capable to be couple to the sclera as the 50 can hold different drug see ¶0061), the second container capable to release second therapeutic amounts of the second therapeutic agent into the vitreous humor for a second extended time (¶0022).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Weiner to include the step of delivering a second therapeutic amount of a second therapeutic agent, the second therapeutic agent effective for a second extended time as taught by Gonzalez-Zugasti for the purpose of treating the eye with variety of conditions (Gonzalez-Zugasti, ¶0060, wherein the device of Weiner has at least two agent chambers as in Gonzalez-Zugasti).
Re Claim 91, Weiner discloses wherein at least one of the first chamber and the second chamber is refillable (the first chamber 58 can be refilled from septum 68, Col. 7, lines 57-66), but it fails to disclose wherein the second therapeutic amount is delivered to the vitreous humor through the therapeutic device, the therapeutic device further comprising: a second chamber located within the reservoir volume and configured to hold the second therapeutic agent, the second chamber defining an opening at a distal end region of the second chamber, a second rigid, porous structure positioned within the opening at the distal end region of the second chamber, the second porous structure comprised of sintered material. 
However, Gonzalez-Zugasti discloses an apparatus (Fig. 4) to treat an eye having a sclera and a vitreous humor (Figs. 4-5, Fig. 7, abstract, ¶0020), and wherein the second therapeutic device comprises a second chamber located within the reservoir volume  (left middle chamber is 50 between septum 60s) and configured to hold a second therapeutic agent, the second chamber defining an opening at a distal end region of the second chamber (lower opening of 50 wherein  the porous matrix in lower side of 10 that cover the left middle 50, ¶0029), a second rigid, porous structure positioned within the opening at the distal end region of the second chamber (wherein  the porous matrix in lower side of 10 that cover the left middle 50, ¶0029), the second porous structure comprised of sintered material ( Fig. 9, ¶0029), and further it disclose that a narrow portion between the top as indicated in the arrow 10 and  lower cone shape end portion (Figs. 4-7, Annotated Fig. 7 of Gonzalez-Zugasti).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Weiner to include the second therapeutic amount is delivered to the vitreous humor through the therapeutic device, the therapeutic device further comprising: a second chamber located within the reservoir volume and configured to hold the second therapeutic agent, the second chamber defining an opening at a distal end region of the second chamber, a second rigid, porous structure positioned within the opening at the distal end region of the second chamber, the second porous structure comprised of sintered material as taught by Gonzalez-Zugasti for the purpose of treating the eye with variety of conditions (Gonzalez-Zugasti, ¶0060, wherein the device of Weiner has at least two agent chambers as in Gonzalez-Zugasti).
Re Claim 92, Weiner discloses wherein delivering the first therapeutic amount includes injecting the first therapeutic agent into the first chamber (refilled by the injection from the septum 68), but it fails to disclose delivering the second therapeutic amount includes injecting the second therapeutic agent into the second chamber. 
However, Gonzalez-Zugasti discloses an apparatus (Fig. 4) to treat an eye having a sclera and a vitreous humor (Figs. 4-5, Fig. 7, abstract, ¶0020), and wherein the second therapeutic device comprises a second chamber located within the reservoir volume  (left middle chamber is 50 between septum 60s) and configured to hold a second therapeutic agent, the second chamber defining an opening at a distal end region of the second chamber (lower opening of 50 wherein  the porous matrix in lower side of 10 that cover the left middle 50, ¶0029), a second rigid, porous structure positioned within the opening at the distal end region of the second chamber (wherein  the porous matrix in lower side of 10 that cover the left middle 50, ¶0029), the second porous structure comprised of sintered material ( Fig. 9, ¶0029), and delivering the second therapeutic amount includes injecting the second therapeutic agent into the second chamber (¶0060).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Weiner to include the step of delivering the second therapeutic amount includes injecting the second therapeutic agent into the second chamber as taught by Gonzalez-Zugasti for the purpose of treating the eye with variety of conditions (Gonzalez-Zugasti, ¶0060, wherein the device of Weiner has at least two agent chambers as in Gonzalez-Zugasti).
 Re Claim 93, Weiner discloses refilling the first chamber with the first therapeutic agent (refill from the septum 68), but it fails to disclose refilling the second chamber with the second therapeutic agent.  
However, Gonzalez-Zugasti discloses an apparatus (Fig. 4) to treat an eye having a sclera and a vitreous humor (Figs. 4-5, Fig. 7, abstract, ¶0020), and wherein the second therapeutic device comprises a second chamber located within the reservoir volume  (left middle chamber is 50 between septum 60s) and configured to hold a second therapeutic agent, the second chamber defining an opening at a distal end region of the second chamber (lower opening of 50 wherein  the porous matrix in lower side of 10 that cover the left middle 50, ¶0029), a second rigid, porous structure positioned within the opening at the distal end region of the second chamber (wherein  the porous matrix in lower side of 10 that cover the left middle 50, ¶0029), the second porous structure comprised of sintered material ( Fig. 9, ¶0029), and delivering the second therapeutic amount includes injecting the second therapeutic agent into the second chamber (¶0060).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Weiner to include the step of refilling the second chamber with the second therapeutic agent as taught by Gonzalez-Zugasti for the purpose of treating the eye with variety of conditions (Gonzalez-Zugasti, ¶0060, wherein the device of Weiner has at least two agent chambers as in Gonzalez-Zugasti).
Re Claim 94, Weiner discloses implanting the therapeutic device in the eye (Fig. 14, Weiner).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783